United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2897
                       ___________________________

                         Kalvin M. Loyd; Patricia Loyd

                     lllllllllllllllllllll Plaintiffs - Appellants

Kaltrice Loyd; Patrick Loyd, by and through Next Friend Patricia Thomas Loyd.;
 Jarvis M. Loyd, by and through Next Friend Patricia Thomas Loyd.; Patrice M.
 Loyd, by and through Next Friend Patricia Thomas Loyd.; Patricia A. Loyd, by
                and through Next Friend Patricia Thomas Loyd.

                            lllllllllllllllllllll Plaintiffs

                                          v.

                       James Corwin; Chief Darryl Forte

                     lllllllllllllllllllll Defendants - Appellees

                         City of Kansas City, Missouri

                            lllllllllllllllllllll Defendant

 Board of Police Commissioners; Charles Huth; Robert Richardson; Barry Nolan;
Chad Fenwick; Mary Bickford; Joseph Daneff; Scott A. Selock; Chad E. Safranek;
  Garrett D. Polich; Douglas G. Silk; Guy E. Kirtley; Keith M. Ericsson; Eric J.
 Roeder; Robert E. Browning, Jr.; Granvel E. Greenwell; Michael L. Glass; Justin
E. Crump; Owen Farris; Larry Weinhold; Robert Evans; Aaron Hendershot; John
 Keil; Robert Wisdom; Kip Akerson; Richard R. Buente, #3061; Michael Miller,
                              #4024; Richard Dyer

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________
                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: December 28, 2015
                              Filed: December 30, 2015
                                    ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       In this properly removed action, Kalvin and Patricia Loyd appeal after the
district court1 dismissed their civil rights complaint, without prejudice, for failure to
prosecute. Upon careful review, we conclude that the district court did not abuse its
discretion in dismissing the complaint. See Garland v. Peebles, 1 F.3d 683, 686 (8th
Cir. 1993) (dismissal for failure to prosecute is reviewed for abuse of discretion;
dismissal is proper when there has been clear record of delay by plaintiff). We
additionally conclude that the district court did not abuse its discretion in denying the
Loyds’ motion for appointment of counsel. See Phillips v. Jasper Cty. Jail, 437 F.3d
791, 794 (8th Cir. 2006) (denial of motion for appointment of counsel is reviewed for
abuse of discretion; discussing relevant factors).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -2-